Citation Nr: 1330924	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  07-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.  

3.  Entitlement to service connection for a dental condition due to in-service trauma with loss of teeth.

4.  Entitlement to service connection for a disability manifested by dizziness, headaches, and/or memory loss, to include as secondary to in-service chemical exposure.  

5.  Entitlement to service connection for claimed residuals of a left knee injury.  

6.  Entitlement to service connection for a depressive disorder, to include as secondary to the Veteran's pain caused by other medical conditions.

7.  Entitlement to a compensable disability rating for the service-connected appendectomy scar from October 10, 2006 to October 16, 2010, and entitlement to a rating in excess of 10 percent thereafter.  

8.  Entitlement to service connection for diabetes mellitus.  

9.  Entitlement to service connection for coronary artery disease (CAD).  

10.  Entitlement to service connection for hearing loss.  

11.  Entitlement to service connection for claimed residuals of a right fifth finger injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2005, March 2008, July 2010, September 2010, March 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the November 2005 rating decision, the RO denied a claim of service connection for residuals of a dental injury.

In the March 2008 rating decision, the RO denied claims of service connection for a disability manifested by headaches, dizziness and memory loss; a left knee disability; hypertension; and depression.  The RO granted service connection with a noncompensable rating for an appendectomy scar.  The Veteran did not appeal the denial of service connection for hypertension.  In addition to disagreeing with the other denials of service connection, the Veteran also disagreed with the initial noncompensable rating assigned for the appendectomy scar.  

In the July 2010 rating decision, the RO denied service connection for Peyronie's disease.

In the September 2010 rating decision, the RO denied claims of service connection for diabetes mellitus, coronary artery disease and hearing loss.  In addition, the RO denied the Veteran's claim of service connection for hypertension because it found that no new and material evidence was presented sufficient to reopen the previously denied claim.  

In the March 2011 rating decision, the RO denied service connection for residuals of a crushed left fifth finger.  In the December 2011 rating decision, the RO confirmed and continued the denial of service connection for residuals of a crushed left fifth finger.  

In the December 2011 rating decision, the RO confirmed and continued the previous denial of service connection for residuals of a right fifth finger injury.  

During the course of the appeal, the RO increased the noncompensable disability rating for the appendectomy scar to 10 percent, effective from October 16, 2010.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2009, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  The hearing transcript is of record.

In June 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  At the hearing, the Veteran requested to withdraw from appellate status the issue of entitlement to service connection for Peyronie's disease.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denials were explained.  The submission of additional pertinent evidence, including but not limited to, a nexus opinion was also suggested.  The VLJ left the record open for a period of 60 dates after the hearing to afford the Veteran enough time to submit a private medical opinion, or any additional evidence to support his claims.  The Veteran did not submit any additional evidence.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The issues of entitlement to service connection for claimed residuals of dental trauma, a disability manifested by headaches, dizziness and memory loss; depression, coronary artery disease, diabetes mellitus, hearing loss; and, the reopened claim of service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his June 2013 Video Conference hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of entitlement to service connection for Peyronie's disease. 

2.  In a March 2008 rating decision, the RO denied entitlement to service connection for hypertension based on a finding that the evidence of record did not demonstrate a nexus between the Veteran's hypertension and his service, and there was no evidence of Agent Orange exposure.  The Veteran did not timely appeal the denial of service connection for hypertension.  

3.  The evidence associated with the claims file since March 2008 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  

4.  The Veteran's current right fifth finger disability is unrelated to service, including the documented injury in September 1974.  

5.  The probative evidence of record demonstrates that a left knee disability was not shown in service or for many years after discharge from service; and, no current left knee disability is otherwise related to any injury, disease or other event in service.  

6.  The Veteran's appendectomy scar is superficial and stable, and has been productive of pain since the effective grant of service connection; the scar does not otherwise cause limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to service connection for Peyronie's disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The RO's March 2008 decision with respect to the denial of service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38. C.F.R. § 20.1103 (2013).

3.  As new and material evidence has been received, the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2013).

4.  The Veteran's right fifth finger disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for the assignment of a 10 percent rating, and no higher, for the service-connected appendectomy scar have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008 & 2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2012).  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a) (2012).  At the Veteran's video conference in June 2013, the Veteran withdrew his appeal as to the issue of entitlement to service connection for Peyronie's disease prior to the promulgation of a Board decision.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regard to that issue.  

Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for Peyronie's disease, and it is therefore dismissed.

II.  Duties to Notify and Assist

The Veteran seeks service connection for hypertension.  As noted above, this claim was previously denied by the RO in March 2008, and it was not timely appealed to the Board.  Thus, in order to address the underlying service connection issue, the finally denied claim must first be reopened based upon new and material evidence.

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the other claims on appeal, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies these requirements.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided pre-adjudicatory notice letters to the Veteran in August 2005 (in response to the July 2005 dental injury claim), November 2006 (in response to the claims of service connection for a disability manifested by dizziness, headaches, and/or memory loss; hypertension, a left knee disability and depression), in August 2007 (in response to the claim of service connection for an appendectomy scar), April 2010 (in response to a claim of service connection for coronary artery disease, diabetes mellitus and hearing loss), and May 2011 (in response to the claim of service connection for a right fifth finger disability).  The letters notified the Veteran of the evidence necessary to substantiate a claim of service connection.  The letters described the specific types of evidence that the Veteran could provide, such as medical records, records and statements from service medical personnel, employment physical examinations, pharmacy prescription records, etc.  The Veteran was requested to provide authorization for VA to obtain private treatment records on his behalf.  The letters explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  All of the letters issued after August 2005 provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Notably, service connection was granted for an appendectomy scar, and the Veteran is challenging the initial rating assigned.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case, with respect to his issue, has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, personnel records, private treatment records, VA outpatient records, and records obtained from the Social Security Administration (SSA) in conjunction with a claim for SSA disability benefits.  Also of record and considered in connection with the appeal are the Veteran's various written statements and lay statements provided by the Veteran's family members and acquaintances.  Although the Veteran reported that he was provided with a private physical examination from his prior employer (CFX Railroad), which is not of record, the Veteran testified at his Board hearing that he has already attempted to obtain that document, but the employer would not release it to him.  

The Veteran was provided with a VA examination and opinion with regard to his claims of service connection for appendectomy scar (and later for evaluation of the service-connected appendectomy scar) and disability of the right fifth finger.  The examinations were adequate, as the examiners reviewed the claims file, interviewed the Veteran and reviewed the electronic medical records.  The examiners provided military history and post-military history of the Veteran, all as reported by the Veteran.  The examiners addressed the Veteran's contentions and reported symptoms.  The examiner provided a complete rationale for his opinion that any current disability of the right fifth finger was not related to the documented in-service injury based on the objective findings in the record at the time of the injury and currently, medical expertise, and sound medical principles.  

Regarding the appendectomy scar, the Veteran's scar was examined twice during the course of the appeal, and, as noted in more detail below, the Veteran's scar symptoms have been consistent throughout the appeal period.  The examinations are adequate because they are based on the Veteran's reported history, the medical record, and sound medical principles.  

The Veteran was not afforded a VA examination regarding the claim of service connection for a left knee disability; however, no examination is necessary with respect to that claim because there is no credible evidence of a left knee injury in service, and there is no competent and credible evidence to suggest that the Veteran's current knee disability is related to service.  Under 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  However, the Veteran has provided no evidence, other than his own testimony, that he suffered a chronic left knee injury in service.  The Veteran's credibility in this regard is questionable because there are inconsistencies in the Veteran's self-reported history that suggest some other cause for the left knee disability.  

As the Veteran has been afforded adequate examination with regard to the claim of service connection for a right fifth finger disability, and with regard to the issue of entitlement to a higher initial disability rating for the service connected appendectomy scar; and, as all identified records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case with respect to these issues.  The Veteran has been afforded ample opportunity to identify and/or obtain any additional private treatment records to support his claims, and he has indicated that he has no additional evidence to support his claims.  Any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  New and Material Evidence

In a March 2008 rating decision, the RO denied entitlement to service connection for hypertension based on a finding of no in-service Agent Orange exposure and no nexus between the Veteran's hypertension and his service.  The March 2008 rating decision also addressed several of the Veteran's other claims of service connection, some of which were appealed to the Board; however, the Veteran did not submit a timely notice of disagreement with regard to the issue of service connection for hypertension.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  At the time of the initial denial of service connection for hypertension in March 2008, the evidence of record did not show evidence of in-service Agent Orange exposure, or of a nexus between service and hypertension.   

Pertinent evidence of record at the time of the initial March 2008 rating decision included service treatment records (STRs), service personnel records, statements from the Veteran, medical records obtained from the SSA, private medical records and VA outpatient treatment records.  These records did not show complaints of, or treatment for, hypertension during service or within the first post service year, and it was determined that the Veteran was not exposed to Agent Orange during service.  

Since the RO's March 2008 final denial of service connection for hypertension, evidence has been added to the claims file.  This evidence includes the Veteran's July 2009 personal hearing testimony and the June 2013 video conference hearing testimony, as well as additional statements from the Veteran and additional VA treatment records.  The Veteran's statements and hearing testimony reflect a new theory of entitlement.  The Veteran currently asserts that his current hypertension disability (as well as his CAD, diabetes mellitus, headaches, dizziness and cognitive impairment) is the result of excessive chemical exposure while working in the laundry room of a naval ship during service.  

While the Veteran's assertion of a new theory alone is not considered new and material evidence, his description of the events in service is new because it was not of record at the time of the March 2008 RO decision; and, it is not redundant of evidence previously considered.  Additionally, the evidence is material to the Veteran's claims because when viewed together, along with the other evidence of record, it raises a reasonable possibility of substantiating the claim of service connection for hypertension.  In essence, the evidence raises a reasonable possibility that the Veteran has a current diagnosis of hypertension that may be related to an injury, disease or other event in service.  Given the new evidence and presuming the credibility of the Veteran's statements for the purpose of reopening the claim, the additional evidence is new and material.  Therefore, the claim of service connection for hypertension must be reopened and re-adjudicated on the merits.  As will be discussed in the Remand section below, additional development is required prior to such adjudication.

IV.  Service Connection

The Veteran seeks service connection for residuals of a crushed right fifth finger.  He asserts continuity of symptoms since service.  The Veteran also asserts that he injured his left knee in service during a basketball game when he fell and had his front teeth knocked out.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Arthritis is one such listed disease.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.  

Left fifth finger

The STRs show that the Veteran smashed his right little finger in the washer door in September 1974.  The Veteran complained of pain and decreased range of motion of the right little finger; however, no swelling or discoloration was observed.  X-rays were negative.  The STRs further show that no additional treatment was obtained for the right fifth finger injury.  The Veteran did not seek follow up treatment for the right fifth finger, and there is nothing recorded on the Veteran's Report of Medical History/Report of Medical Examination at discharge in August 1975 with regard to the right fifth finger.  The Veteran testified at his Board hearing in June 2013 that he used a device to protect his finger for months as a result of the injury.  

There are no post-service treatment records prior to this decade showing any complaints or findings with regard to the Veteran's right fifth finger.  Current VA evidence of record consists of a March 2011 VA examination of the finger and a follow-up VA medical opinion provided in November 2011.  These records indicate no evidence of a prior fracture on x-ray, and no evidence of arthritis.  The claims file was reviewed by both doctors, and the Veteran's contentions regarding the initial injury and continuity of symptoms since service were noted on the March 2011 examination report and the November 2011 VA opinion.  

At the March 2011 examination, the Veteran reported swelling of the PIP joint of the right fifth finger since 1974, which he reported had gotten worse since the 1980's.  The examiner noted the Veteran's reports of weakness in both hands, as well as a 2003 diagnosis of bilateral carpal tunnel syndrome.  On examination of the finger there was some swelling noted at the PIP joint and limitation of motion of the finger.  The examiner found no fractures or dislocation, no significant soft tissue abnormalities, or any significant degenerative changes with regard to the right fifth finger.  The March 2011 examiner concluded that the current disability of the right fifth finger was less likely than not caused by, or a result of, the in-service crush injury.  

In March 2011, the Veteran submitted a copy of a prescription for medication for his right fifth finger.  

Private medical records from Dr. O., M.D., from March 2011 show current complaints of, and treatment for, pain and stiffness in the Veteran's right fifth finger.  X-rays showed arthrosis, and not arthritis, of the right fifth PIP joint.  

The Board notes that arthrosis is defined as arthropathy, which is defined as any joint disease.  See Dorland's Illustrated Medical Dictionary, 31st Ed., 160, (c) 2007. By contrast, arthritis is defined as inflammation of joints.  See id., at 152.  

Dr. O noted that the Veteran "said" that he injured his right small finger while in the Navy in 1974.  Dr. O also noted that the Veteran did not really know what his injury might have been at that time; and, does not know if there was a fracture.  The Veteran reported that he has been treated by VA ever since with pain medication.  Significantly, Dr. O indicated that the injury did not sound like a dislocation.

Another medical report from March 2011, from Dr. D (and signed electronically by Dr. P) shows complaints of pain, stiffness, and deformity of the digits of the right hand.  Dr. D indicated that there was deformity of the fourth finger, and not the fifth.

In a May 2011 statement, the Veteran reported that he was treated in Mobile, Alabama, but that physician retired in the late 1980's.  The Veteran also reported treatment at the VA Medical Center in Birmingham.  Finally, the Veteran reported that the private doctors (Dr. O and Dr. D) disagreed with the March 2011 VA examiner.

In light of the Veteran's contentions, a VA medical opinion was obtained in November 2011.  The physician reviewed the claims file and noted the Veteran's contentions.  The physician further identified the September 1974 STR showing that the Veteran slammed his finger into a washer door, had pain and decreased range of motion, but had no swelling or discoloration.  The physician noted that the outside consultants report indicated evidence of degenerative joint disease, but indicated that a March 2011 VA x-ray was normal.  The physician opined that there was no evidence of a previous fracture which could have led to degenerative joint disease, even if present.  Therefore, the physician concluded, even if the Veteran does in fact have degenerative joint disease of his right fifth finger, it is less likely than not caused by the finger contusion he suffered while on active duty.  

Based on the above evidence, the Veteran's current disability of the right fifth finger is unrelated to the crush injury in service.  There is no diagnosis of arthritis, and even if such a diagnosis were supported by x-ray findings, the VA examiner in November 2011 opined that there was nothing in the STRs to suggest a relationship to any current arthritis.  The examiner explained that the STRs did not reflect the type of injury (a fracture) that would result in arthritis.  

In essence, the symptoms noted on the STR, as well as the negative x-ray did not appear to be related to the current disabling condition.  

Furthermore, Dr. O did not think the injury in service sounded like a dislocation; and furthermore, there is no indication that either he or Dr. D reviewed the September 1974 STR showing the actual complaints and symptoms at the time of the injury.  As such, Dr. O could not have provided an adequate opinion on the matter of a nexus because he did not have access to the STR which provided clear evidence of the state of the Veteran's finger at the time of the 1974 injury.  

In essence, there is no indication that the two private examiners "disagreed" with the VA examination as the Veteran has suggested.  

Although the Veteran is competent to report continuity of symptoms of right fifth finger pain, swelling and stiffness since service, there is no evidence of any chronic disease listed in 38 C.F.R. § 3.309(a), such that the claim could be granted based on continuity of symptoms.  Absent x-ray evidence showing arthritis, or any of the other chronic diseases listed under 38 C.F.R. § 3.309(a), the claim based on continuity of symptoms must fail as a result of the ruling in Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Moreover, the Veteran is not competent to identify a nexus between the finger injury in service and the current diagnosis, and the record does not show continuous treatment, or complaints of, finger pain since service.  Furthermore, there is no other medical evidence contemporaneous in time to the claim or in close proximity thereto showing the Veteran has any other disability of the right fifth finger.  

In essence, the first evidence of the current disability comes years after service, and other than this disability, no other finger disability is found on examination.  Despite the examiner's acknowledgement of the Veteran's reports of pain and swelling in the right fifth finger, the examiners did not find any residuals of the in-service injury to account for the current disability.  

Although the Veteran is competent to report continuity of symptoms since service, the VA examiners' medical opinions carry more weight, because they are based on expert medical knowledge, as well as a review of other evidence of record that specifically indicates that the Veteran does not have arthritis, and that the Veteran's in-service injury is not the type of injury that would result in the current disability.  The examiners provided a sound rationale for the opinions.  

As there are no competent contradictory opinions, service connection for residuals of a crush injury to the right fifth finger is not warranted.  

The Veteran's injury in service is documented, and acknowledged, but the competent and probative evidence of record does not support the Veteran's assertions that his current disability resulted from the in-service injury.  

For these reasons, the preponderance of the evidence is against the claim; service connection for residuals of a right fifth finger injury is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Left knee disability

The Veteran asserts that he injured his left knee as a result of a basketball injury.  

The STRs, including the Veteran's discharge examination, are negative for any findings, treatment, complaints of, or diagnosis of, a left knee injury or residuals therefrom.  

The Veteran maintains that, in addition to the left knee injury, he received trauma to the mouth during the same injury and had his front teeth knocked out as a result.  

The STRs appear to show that the Veteran received caps for his teeth in January, May and August 1975; however the reason for this treatment was not identified.  Nevertheless, there is some evidence that the Veteran received significant dental work as a result of the claimed injury.  However, there is no indication in the STRs that the Veteran injured his left knee.  The Veteran testified in June 2013 that he was really beat up from the injury, but none of that is found in the STRs.  The Veteran testified that his knee was not examined in service because they did not offer him an examination.  Further, the Veteran testified that he was afforded a physical examination when he went to work for the railroad after service, and he claims to have reported a pre-existing knee disability at that time.  The undersigned asked the Veteran at the hearing if that examination report was ever submitted to the Board.  The Veteran replied that he tried to get it but "they wouldn't give it to him."  The Veteran did not thereafter submit a completed authorization form giving permission for VA to try to obtain that evidence.  
Given that the Veteran's STRs show treatment for the dental work, which he claims was due to trauma during a basketball game, and given that the Veteran sought treatment for various other ailments, including shoulder pain, there is no reason to think that the Veteran would not have sought knee treatment "because it was not offered to him."  

If the Veteran was "really beat up" from that basketball injury, as he has testified, it would be reasonable to assume that there would be some record of that in the STRs, particularly given the Veteran's testimony that he received treatment for his lip and eye at that time.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records].") citing to Fed.R.Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The STRs do not show treatment for, or complaints of, a left knee injury.  Nonetheless, the Veteran reported that he suffered an injury to his left knee in service, and he has a current disability of the left knee, as shown by the VA and private records.  

A February 1997 private treatment record indicates that the Veteran reported left knee pain that had been present for a year.  He claimed to have twisted it one year earlier and reported problems every since.  X-rays indicated some degenerative changes, and the cruciate ligaments appeared calcified.  

A March 1997 memorandum from Dr. M indicates that the Veteran had a work-related injury in 1995 when he struck his left knee against a desk.  The Veteran reported pain and swelling ever since.  The examiner determined that the Veteran had pain in the anterior aspect of the knee and the medial side of his knee.  The Veteran was unsure as to whether to attribute the current locking of the knee to the 1995 injury to whether it was something that just occurred on its own.  X-rays showed some early arthritis wear of the medial joint space.  The diagnosis was probable degenerative tear of the medial meniscus.  The examiner doubted the incident in 1995 caused his problem, because apparently there was no twisting involved in that incident, as it was just a direct blow.  

Significantly, neither the February 1997 report nor the March 1997 report mentions anything about an in-service knee injury.  There is no self-reported history of a previous knee injury in the private records, and none is shown.  In essence, the Veteran testified that his injury in 1995 was "a re-injury" of the left knee, but this is inconsistent with previous medical records which make no mention of an in-service left knee injury.  In fact, the first evidence of a left knee injury comes from the private treatment record noted above.  

Given the Veteran's inconsistent statements regarding the onset of left knee pain, his assertions regarding the in-service onset of knee pain are not credible.  He reported an initial knee injury in service with regard to a claim for disability benefits, but he did not report any such injury in 1997, and in fact, specifically noted when he injured his knee, which was long after discharge from service.  The probative evidence of record comes from the February 1997 report showing the onset of left knee pain one year prior, and Dr. M's report noting no pre-existing knee injury prior to 1995.  

Although the Veteran is competent to report continuity of symptoms of knee pain since service, there is no evidence of any chronic disease listed in 38 C.F.R. 
§ 3.309(a), such that the claim could be granted based on continuity of symptoms.  Absent x-ray evidence showing arthritis, or any of the other chronic diseases listed under 38 C.F.R. § 3.309(a), the claim based on continuity of symptoms must fail as a result of the ruling in Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Moreover, the Veteran is not competent to identify a nexus between any knee disability in service and the current diagnosis from 1997.  Furthermore, there is no other medical evidence contemporaneous in time to the claim or in close proximity thereto showing the Veteran has any other disability of the left knee.  

In essence, the first evidence of the current disability comes years after service, and other than this disability, no other left knee disability is found on examination.  

As there is no competent opinion linking the Veteran's current left knee disability to service, service connection for a left knee injury is not warranted.  

As the probative evidence weighs against the claim, the preponderance of the evidence is against the claim and service connection for a left knee injury is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  

V.  Increased Rating - appendectomy scar

Pursuant to a March 2008 rating decision, service connection for an appendectomy scar with a noncompensable disability rating was established effective from October 10, 2006.  The Veteran disagreed with the initial noncompensable rating assigned for the service-connected appendectomy scar, and this appeal ensued.  

In October 2010 rating decision, issued during the course of the appeal, the RO increased the initial noncompensable rating for the service-connected appendectomy scar to 10 percent, effective from October 16, 2010.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different disability ratings for each distinct period.  

The pertinent criteria for evaluating skin disabilities is found in 38 C.F.R. § 4.118 of the Rating Schedule.  During the pendency of the claim, the rating criteria for evaluating skin disabilities, specifically scars, were amended effective October 23, 2008.  This amendment only applies to all applications for benefits received by VA on or after October 23, 2008, unless the appellant specifically requests consideration under the new criteria.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 7800-05). 

As the Veteran filed his claim for benefits before the October 2008 amendments, the amendments would not ordinarily be applicable to the instant appeal because there is no evidence that he has specifically requested review under the new regulations.  Nevertheless, in this case the RO has already considered both the old and revised criteria (see, e.g., October 2009 SSOC) and as such, the Board will likewise do so to avoid any potential prejudicial error.  The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal, but rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable diagnostic codes at 38 C.F.R. § 4.118 will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the Veteran. 
Changes under the revised criteria, effective from October 23, 2008, include changes to Diagnostic Code 7800, which governs scar rating of the head, face and/or neck.  Diagnostic Code 7800 is not applicable in this case, because the appendectomy scar does not affect the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 & 2012).

Prior to the 2008 regulatory change, Diagnostic Code 7801 was applicable to scars, other than head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating is assigned for such scars that cover an area or areas exceeding 6 square inches (39 sq. cm.), a 20 percent rating is assigned for such scars that cover an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is assigned for such scars that cover an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is assigned for such scars that cover an area or areas exceeding 144 square inches (929 square centimeters).  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were to be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2):  A deep scar is one associated with underlying soft tissue damage. 

The October 2008 revisions to Diagnostic Code 7801 clarify that these scars other than the head, face or neck should include burn scars and/or scars due to other causes that are deep and nonlinear.  

Also, the revisions replace the word "exceeding" with "at least."  In essence, the revised criteria under Diagnostic Code 7801 scars other than the head face or neck that are deep and nonlinear are assigned a 10 percent rating for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 20 percent rating for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), and a 30 percent rating for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  

Under the pre October 2008 version of Diagnostic Code 7802, scars, other than head, face, or neck, that were superficial or that did not cause limited motion with an area or areas of 144 square inches (929 square centimeters) or greater are assigned a 10 percent rating.  

The 2008 revisions to Diagnostic Code 7802 included adding burn scars, and eliminating "or that did not cause limited motion" and replacing that phrase with "and nonlinear."  

For both Diagnostic Codes 7801 and 7802, in addition to the above changes, the old Note (1) was replaced with Note (2) as follows:  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  

Finally, under the amended versions of Diagnostic Codes 7801 and 7802, the old Note (2) became Note (1):  A deep scar is one associated with underlying soft tissue damage.  

Under the pre-October 2008 regulations, Diagnostic Code 7803, superficial, unstable scars are assigned a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  A superficial scar is one not associated with underlying soft tissue damage.  

The revised, October 2008 criteria eliminated Diagnostic Code 7803.

Under the pre-2008 Diagnostic Code 7804, superficial scars that were painful on examination are assigned a 10 percent rating.  

Under the revised version of Diagnostic Code 7804, scar(s) that are unstable or painful are assigned a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Under the pre-October 2008 Diagnostic Code 7805, other scars are rated based upon limitation of function of the affected part.  

Under the revised, October 2008 version of Diagnostic Code 7805, for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.

Diagnostic Code 7806 deals with dermatitis or eczema, which is not at issue in this case.  

The evidence of record establishes that the Veteran's scar has been superficial and painful since the effective date of service connection.  

VA examinations of the skin in September 2007 and October 2010 demonstrate that the Veteran's scar is painful on examination.  The scar is located at the right lower abdomen, and there was no breakdown of skin on either examination.  

At the September 2007 examination, the scar measured 0.1 cm wide and 11 cm long.  In October 2010, the scar measured 0.5 cm wide and 9 cm long.  The scar was not adherent to the underlying tissue and was superficial, according to the examination reports.  Both examiners found no limitation of function and no soft tissue damage.  

The September 2007 examination report described the scar as well-healed.  The October 2010 examiner found no inflammation, no keloid formation and no other disabling effects.  The October 2010 diagnosis was appendectomy scar with residual neuralgia.

In light of the foregoing, the Veteran's pain, which was identified as neuralgia by the October 2010 examiner, is the only disabling effect of the appendectomy scar.  

This pain was noted on both VA skin examinations of record and the Veteran has consistently reported the scar pain.  Because the scar is superficial and stable, without functional limitation, the highest possible schedular rating is 10 percent under the pre-2008 regulatory change and the post-2008 criteria of Diagnostic Code 7804.  The 10 percent rating is the only schedular rating available under the pre-2008 regulatory change for painful superficial scars under Diagnostic Code 7804.  

A higher rating under the post-2008 criteria of Diagnostic Code 7804 is not for assignment because there is not more than one painful scar.  

As the scar is not deep, does not cause limitation of motion, and is not at more than 12 square inches (465 sq. cm), a higher rating under either version of Diagnostic Code 7801 is not applicable.  

Similarly, as there is no limitation of function, a higher rating is not warranted under either version of Diagnostic Code 7805.  

Finally, the neurological codes, which govern neuralgia, have been considered because the October 2010 examiner mentioned neuralgia as part of the diagnosis.  However, the neurological codes are not applicable here because the Veteran's only symptom is pain, and there is no incomplete paralysis identified such that an alternative, or separate, rating would be applicable under the neurological codes.  The Veteran has never asserted, nor has the evidence ever shown, any incomplete paralysis in the area around the scar that causes any functional limitation.  Moreover, as the September 2007 and October 2010 skin examinations found no functional limitation (other than pain), there is no basis on which to assign a neurological rating.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2013).  The Veteran has never alleged that he has any functional impairment due to numbness, and his pain is compensated under the scar codes.  

Because the Veteran's scar has been painful since the effective date of service condition, an initial 10 percent disabling rating is warranted under the pre-2008 regulations since the effective date of service connection (i.e., 2006 rather than 2010).  For the reasons stated above, a rating higher than 10 percent is not warranted at any time since service connection.  

Further, there has been consideration of whether the record raises the matter of the potential applicability of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's scar symptoms include pain, which is specifically contemplated by Diagnostic Code 7804, prior to, and since the 2008 regulatory change.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has never asserted that his service-connected appendectomy scar is the cause for his unemployability, and this is the only service-connected disability.  Inasmuch as there is no evidence of unemployability due to service-connected appendectomy scar, TDIU is not currently raised by the record.


ORDER

The claim of entitlement to service connection for Peyronie's disease is dismissed.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for hypertension having been received, the claim is reopened.  

Service connection for residuals of an in-service crush injury to the right fifth finger is denied.  

Service connection for a left knee disability is denied.  

An initial 10 percent rating, but no higher, is granted for the service-connected appendectomy scar effective from the effective date of service connection, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for the service-connected appendectomy scar is denied.




	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks service connection for residuals of claimed dental trauma; a disability manifested by dizziness, headaches and cognitive impairment; depression; hearing loss; hypertension; diabetes mellitus; and coronary artery disease (CAD).  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

In this case, the Veteran has not been afforded VA examinations to address these claims, but as will be discussed in detail below, they are necessary in order to fairly decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Dental Condition

The Veteran has reported that he had his front teeth knocked out as a result of injury suffered while playing basketball.  The Veteran testified at his Board hearing that he received cap work in service as a result of the teeth being knocked out, but asserts that the work was never properly completed, which has caused significant gum problems currently.  

The STRs contain a dental record that appears to show that the Veteran received cap work in January, May, and August 1975; however, the reason for this work is unclear.  Nonetheless, given the Veteran's reports that he received cap work because his front teeth were knocked out, and there is evidence of cap work in service, the Veteran is entitled to a VA examination to determine whether the Veteran has residuals of dental trauma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Chemical Exposure

The Veteran asserts that he was exposed to toxic chemicals working in the laundry room of a naval ship.  The Veteran believes that he has headaches, dizziness, and memory loss as a result.  The Veteran also believes that his hypertension, diabetes mellitus, and CAD are related to the toxic chemical exposure, and that he has depression as a result of his medical issues.  

The STRs show complaints of dizziness and headaches.  A May 1975 STR indicates that the patient was brought to sick bay by a division officer.  He had submitted a request chit requesting transfer to shore duty because he gets headaches and is dizzy when underway.  It was noted that the Veteran had previously received treatment in December 1973 for removal of impacted cerumen, but there was no other record of ear trouble.  The ear appeared within normal limits.  The impression was questionable motion sickness, questionable hearing loss.  

Another May 1975 STR indicates a two year history of dizziness, mainly with being at sea.  The Veteran sometimes had the sensation of vertigo and sometimes of lightheadedness.  The Veteran also had accompanying headaches and ear discomfort.  Other STRs note complaints of hearing difficulty.  

A June 1975 otolaryngology note indicates that the Veteran still reported a problem despite negative test results.  The examiner opined that every effort should be made to facilitate this Veteran's returning for his studies and evaluation.  In all likelihood, if the tests are negative, administrative action will be necessary.  The tests had to be done as part of a thorough evaluation.  

In July 1975, an ENT note indicates that all studies were within normal limits and the diagnosis was vestibular sensitivity (i.e., motion sickness).

At his June 2013 video hearing, the Veteran testified that he knew something was wrong with him because of the dizziness and ear complaints, but the doctors kept telling him that it was sea sickness.  The Veteran also testified that his depression began in service because of his medical condition of dizziness.  
The Veteran also testified that he starting noticing memory problems and the onset of headaches during service.  The Veteran testified that he began working as a cook, but was subsequently transferred to the laundry.  He testified that all the guys that working the laundry were getting transferred out and he did not know why.

When he started working in laundry, he noticed that all of the vents were blocked off.  He began to have nausea and his nose and eyes were running all the time.  He asked for a fan, but the person who was installing the fan got electrocuted and died right in front of him.  

The Veteran testified that the chemicals to which he was exposed to a solvent for the bleaching that was called "bluing," and it was stronger than what is available in retail stores now.  

An April 1993 Insurance Claim Form shows that the Veteran was treated for headaches on April 16, 1993.  

An April 1994 letter from Dr. K, of the Center for Occupational Heath, indicates that the Veteran was seen in their clinic for concerns over chemical exposures "in the workplace."  At the time of the evaluation, the Veteran complained of headaches and nausea.  No lab tests were performed, but the examiner noted some very slight problems with balance.  The examiner also noted that the Veteran's neuropsychological testing was indicative of the types of problems is normally seen with solvent-exposed individuals and the chronic effects of that exposure.  

MRIs of the brain from May 2000, March 2001 and April 2001 are essentially normal; however, VA records have noted cognitive impairment.  

A December 2000 VA treatment note indicates that the Veteran "apparently worked for the railroad and may have been exposed to a chemical that CFX Railroad was using.  He doesn't know the name of the chemical but apparently has caused problems with some of his former co-workers."

Given the above evidence, the Veteran should be examined to determine whether his claimed in-service chemical exposure resulted in any of the Veteran's current disabilities.  Notably, the Veteran has reported inconsistent statements with regard to the origin of exposure.  In support of his VA disability claim, the Veteran asserts that his chemical exposure came from working in the laundry on a navy ship in service; however, the December 2000 treatment note indicates that the Veteran is blaming his headaches, dizziness and memory problems on his post-service employment working at the railroad, without any mention of any chemical exposure in service.  

Furthermore, it is unclear from the record as to whether the Veteran's in-service dizziness was due to equilibrium problems on the ship (sea sickness) or whether there is some other cause such as chemical exposure in the laundry room.  

Hearing Loss

As noted above, the STRs also show complaints of hearing loss during service.  The Veteran has current hearing loss and asserts that the hearing loss began during service.  A VA examiner in June 2010 opined that the Veteran's current hearing loss was unrelated to service because there was no hearing loss noted at discharge.  However, other STRs show complaints of hearing loss; thus, a hearing loss at discharge cannot automatically be ruled out simply because there was no mention of hearing loss at the time of discharge.  As such, the June 2010 audio examination is not adequate and another examination is necessary to obtain an opinion based on the entire record, including complaints of hearing loss during service.  

Depression

Given the Veteran's reports of depression in service, and the current medical evidence showing a current diagnosis of major depressive disorder, the Veteran's claim of service connection for depression must be deferred pending the outcome of the other claims on appeal.  After completion of the development requested below, the RO should determine if a VA examination is necessary to decide the claim of service connection for depression, to include as secondary to his medical disabilities.   

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  Schedule the Veteran for a VA examination by an appropriate physician who can identify the dental treatment received in service in 1975 and opine as to its etiology.  The examiner is specifically directed to the Veteran's June 2013 hearing testimony, which describes the Veteran's report of trauma to the mouth and the current symptoms which he claims are related to that trauma.  The examiner is also directed to the dental STR in the file which appears to note cap placement on several teeth.  At the very least, the examiner should opine as to whether the type of dental work obtained in January, May and August 1975 is the type of dental work that would be consistent with the Veteran's reports of dental trauma in service.  

The examiner is further asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current dental condition began in service, or is otherwise related to the claimed in-service injury.  

The examiner must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's comments as to his in-service trauma and residuals therefrom.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for an examination by an otolaryngologist who can determine whether the Veteran has any disabilities affecting his balance that are related to the ear, such as a vestibular disorder, that began in service.  The claims file must be reviewed by the examiner in conjunction with the examination and the examination report should indicate that the claims folder was reviewed.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner is asked to opine as to the following:

a.  whether it is at least as likely as not (a probability of 50 percent or greater) that any current dizziness, headaches and cognitive impairment began in service, as a result of disequilibrium due to sea sickness; or, 

b.  whether the Veteran's dizziness, headaches and/or cognitive impairment are, at least as likely as not, otherwise related to the claimed in-service toxic chemical exposure.  

c.  The examiner should consider each of the symptoms separately, and also opine as to whether the Veteran has a single disability manifested by more than one of the above symptoms.  

The examiner is directed to review the Veteran's June 2013 hearing testimony (in volume 3 of the claims file), the 1994 letter from Dr. K describing chemical exposure (tabbed in volume 1 of the claims file), and the December 2000 VA treatment record describing possible chemical exposure during employment with the railroad (tabbed in volume 2 of the claims file).  

The examiner(s) must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's comments as to his in-service chemical exposure, as he is competent to state that he had a runny nose and runny eyes when he worked in the laundry on a navy ship because there was little ventilation and he worked with strong bleaching products.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  The Veteran should also be examined by an audiologist to determine the current nature and likely etiology of the Veteran's hearing loss.  The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service.  

a.  The examiner is asked to opine as to whether the Veteran's hearing loss at least as likely as not had its origin during service, in light of the Veteran's complaints of hearing loss in service.  

b.  If the current hearing loss was not incurred in service, then the examiner is asked to opine as to whether the Veteran's current hearing loss is related to any injury, disease, or other event in service, regardless of the onset.  

The examiner(s) must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's comments as to his in-service hearing loss, and the documented report of hearing loss in the STRs.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Schedule the Veteran for a VA examination with a cardiologist to determine the current nature and likely etiology of the Veteran's hypertension, diabetes mellitus, and coronary artery disease (CAD).  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specifically indicate the current nature of the hypertension, diabetes and CAD.  

The examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current cardiac condition, hypertension, and/or diabetes mellitus began in service, or is otherwise related to the claimed in-service toxic chemical exposure.  

The examiner must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's comments as to his in-service chemical exposure, as he is competent to state that he had a runny nose and runny eyes when he worked in the laundry on a navy ship because there was little ventilation and he worked with strong bleaching products.  

The examiner is also directed to review the Veteran's June 2013 hearing testimony (in volume 3 of the claims file), the 1994 letter from Dr. K describing chemical exposure (tabbed in volume 1 of the claims file), and the December 2000 VA treatment record describing possible chemical exposure during employment with the railroad (tabbed in volume 2 of the claims file).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After completion of #'s 1-6 above, schedule the Veteran for a VA psychiatric examination, if necessary, to determine the current nature and likely etiology of the major depressive disorder and any cognitive impairment.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review of the file and the examination of the Veteran, the examiner is asked to render an opinion as to the following:

a.  whether it is at least as likely as not that the Veteran's current psychiatric disorder is medically related to his service.  

b.  whether it is at least as likely as not that the Veteran's current psychiatric disorder has been caused by a service-connected disability or disabilities. 

c.  whether it is at least as likely as not that the Veteran's current psychiatric disorder has been aggravated by a service-connected disability or disabilities.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

8.  The Veteran must be given adequate notice of the date(s) and place(s) of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

9.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


